EXHIBIT 10.1
EXECUTION VERSION


EMPLOYMENT AGREEMENT OF
KEVIN DONLON


This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into by and
between New York Mortgage Trust, Inc., a Maryland corporation (the “Company”),
and Kevin Donlon (the “Executive”).
1.Employment. This Agreement shall become effective upon the closing of the
transactions contemplated by that certain Membership Interest Purchase Agreement
by and among Donlon Family LLC, JMP Investment Holdings LLC and Hypotheca
Capital, LLC, as Sellers, and the Company, as Buyer dated May 3, 2016 (the
“Purchase Agreement”). As used herein, the “Effective Date” means the Closing
Date (as defined in the Purchase Agreement). As of the Effective Date, the
Company agrees to employ the Executive, and the Executive agrees to be employed
by the Company, on the terms and conditions set forth herein.
2.    Term.
(a)    The initial term of this Agreement will commence on the Effective Date
and end on the second anniversary of the Effective Date (the “Expiration Date”),
unless further extended or sooner terminated as hereinafter provided. As used
herein, the “Term” shall mean the period from the Effective Date through the
first to occur of the Expiration Date (as such definition may be amended
pursuant to Section 2(b) below) or the Date of Termination in the event this
Agreement is sooner terminated pursuant to Section 6.
(b)    The Company agrees to provide the Executive with written notice, at least
90 days prior to the Expiration Date, of its determination not to extend the
Term (a “Notice of Non-Renewal”). Failure by the Company to provide the
Executive with a Notice of Non-Renewal at least 90 days prior to the Expiration
Date will result in the automatic extension of the Term for another one-year
period after the then-existing Expiration Date, and the new Expiration Date will
be the first anniversary of the previous Expiration Date for purposes of this
Agreement.
(c)    In the event that (i) the Company provides the Executive with a Notice of
Non-Renewal in accordance with Section 2(b) above, (ii) the Parties do not enter
into a new written employment agreement providing for any guaranteed term of
employment, and (iii) neither the Company nor the Executive terminates the
Executive’s employment in accordance with the terms of this Agreement prior to
the then-existing Expiration Date, then the Executive will be deemed from and
after the Expiration Date to be an employee at-will of the Company without the
benefit of an employment agreement. In such event, the terms of Sections 3, 4
and 5 of this Agreement will continue in effect after the Expiration Date unless
and until modified by the Company or until any termination of the Executive’s
employment by the Company or the Executive, but the other terms and provisions
herein, including the termination, severance and restrictive covenant provisions
set forth in Sections 6, 7 and 8(b) and 8(d), will be deemed to have terminated
as of the Expiration Date and will be of no further force or effect after the
Expiration Date unless otherwise agreed by the parties.





--------------------------------------------------------------------------------





3.    Position and Material Duties. The Executive shall be employed by the
Company and shall serve as the President of the Company, and in such other
positions as the Board of Directors of the Company (the “Board”) may designate
from time to time. The Company and its direct and indirect subsidiaries are
collectively referred to herein as the “Company Group.” The Executive shall have
such responsibilities, duties and authority associated with the position(s)
referenced in the first sentence of this Section 3 and as may from time to time
be assigned to the Executive by the Board that are consistent with such
responsibilities, duties and authority. The Executive may also serve as a senior
executive officer of certain subsidiaries of the Company, with positions, titles
and responsibilities that are suitable for the President of the Company, at the
reasonable request of the Board without additional compensation. The Executive
shall devote substantially all his working time and efforts to the business and
affairs of the Company Group; provided, that nothing in this Agreement shall
preclude Executive from serving as a director or trustee in any other firm or
from pursuing personal real estate investments and other personal investments,
as long as such activities do not interfere with Executive’s performance of his
duties hereunder.
4.    Place of Performance. In connection with the Executive’s employment by the
Company, the Executive shall be based at the principal executive offices of the
Company in Charlotte, North Carolina, except for required travel on the Company
Group’s business to an extent substantially consistent with present business
travel obligations.
5.    Compensation and Related Matters.
(a)    Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”), which shall be payable in periodic installments according to the
Company’s normal payroll practices as in effect from time to time. The
Executive’s Base Salary shall be the annualized amount of $550,000. During the
Term, the Board or the Compensation Committee of the Board (the “Compensation
Committee”) shall review the Base Salary at least once a year to determine
whether the Base Salary should be increased effective the following January 1.
Any increase shall be determined before March 31 of each year and shall be
retroactive to January 1. The Base Salary, including any increases, shall not be
decreased during the Term. For purposes of this Agreement, the term “Base
Salary” shall mean the amount established and adjusted from time to time
pursuant to this Section 5(a).
(b)    Cash Incentive Awards.
(i)    Annual Cash Bonus. The Executive shall be eligible to participate in the
Company’s annual cash incentive bonus plan adopted by the Compensation Committee
for each fiscal year (including any partial year) during the Term (“Bonus
Plan”). The Compensation Committee will adopt a Bonus Plan for each fiscal year
during the Term by no later than March 31 of that fiscal year. If the Executive
and/or the Company (or, as applicable, the Company Group), as the case may be,
satisfies the performance criteria contained in such Bonus Plan for a fiscal
year, he shall receive an annual Incentive Bonus (as defined below) in an amount
pursuant to such Bonus Plan or as determined by the Compensation Committee, as
applicable, and subject to ratification by the Board, if required. The Bonus
Plan shall contain both individual and corporate performance goals for each
fiscal year established by the Compensation Committee. If the Executive or the
Company (or, as applicable, the Company Group), as the case may be, fails to
satisfy the performance


2



--------------------------------------------------------------------------------





criteria contained in such Bonus Plan for a fiscal year, the Compensation
Committee may determine whether any Incentive Bonus shall be payable to
Executive for that year, subject to ratification by the Board, if required. The
annual Incentive Bonus (if any) shall be paid to the Executive no later than
March 14 immediately following the last day of the fiscal year for which the
applicable Bonus Plan was adopted. If the Compensation Committee does not adopt
a Bonus Plan for a particular fiscal year, the Executive will entitled to
receive an Incentive Bonus for that year in an amount that is determined by the
Compensation Committee in its discretion. Notwithstanding anything in this
Section 5(b)(i) to the contrary, no Incentive Bonus, or portion thereof, shall
be payable for any applicable fiscal year unless the Executive remains
continuously employed by a member of the Company Group from the Effective Date
through the date on which such Incentive Bonus is paid. As used herein, the term
“Incentive Bonus” shall mean any annual cash bonus payable pursuant to this
Section 5(b)(i).
(c)    Stock Based Awards. The Company has established the 2010 Stock Incentive
Plan (“Stock Incentive Plan”). Subject to the terms and conditions of the Stock
Incentive Plan, as amended from time to time, the Executive shall be eligible to
participate in the Stock Incentive Plan, and shall be eligible to receive awards
under the Stock Incentive Plan from time to time. The Compensation Committee
shall approve any such awards made to the Executive pursuant to the Stock
Incentive Plan.
(i)    Stock Incentive Plan Restricted Stock Awards. The Stock Incentive Plan
provides for the issuance of shares of Company common stock as restricted common
stock (“Restricted Stock Grants”) to the extent that such shares of common stock
are available thereunder. Restricted Stock Grants awarded to the Executive shall
be subject to forfeiture restrictions that will lapse in equal amounts on each
of the first three anniversaries from the date of grant such that the forfeiture
restrictions shall lapse 1/3 on the first anniversary of the date of grant, 1/3
on the second anniversary of the date of grant and 1/3 on the third anniversary
of the date of grant. Notwithstanding the foregoing or any provision of the
Stock Incentive Plan or any award agreement thereunder, the Executive will be
100% vested and all restrictions on each outstanding Restricted Stock Grant will
lapse upon (i) a Change in Control (as defined herein), (ii) a termination of
the Executive’s employment by the Company without Cause (as defined herein),
(iii) a termination of the Executive’s employment by the Executive for Good
Reason (as defined herein), (iv) the Executive’s death, or (v) a termination of
the Executive’s employment due to the Disability (as defined below) of the
Executive, and the Executive will forfeit all unvested shares if he is
terminated for Cause or he voluntarily terminates his employment with the
Company for other than Good Reason. The common stock issued as Restricted Stock
Grants will have voting and dividend rights and shall be subject to such
additional terms and conditions set forth in one or more award agreements
between the Executive and the Company.
For purposes of this Agreement:
“Acquiring Person” means a Person, considered alone or as part of a “group”
within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), who is or becomes, directly or indirectly, the
beneficial owner (as defined in Rule 13d-3


3



--------------------------------------------------------------------------------





under the Exchange Act) of securities representing at least fifty percent (50%)
of the Company’s then outstanding securities entitled to vote generally in the
election of directors.
“Continuing Director” means any member of the Board, while a member of the Board
and (i) who was a member of the Board on the Effective Date or (ii) whose
nomination for, or election to, the Board was recommended or approved by a
majority of the Continuing Directors.
“Control Change Date” means the date on which a Change in Control occurs. If a
Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions.
“Change in Control” means (i) a Person is or becomes an Acquiring Person;
(ii) the transfer of all or substantially all of the Company’s total assets on a
consolidated basis, as reported in the Company’s consolidated financial
statements filed with the Securities and Exchange Commission; (iii) a merger,
consolidation, or statutory share exchange with a Person, regardless of whether
the Company is intended to be the surviving or resulting entity after the
merger, consolidation, or statutory share exchange, other than a transaction
that results in the voting securities of the Company carrying the right to vote
in elections of persons to the Board outstanding immediately prior to the
closing of the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% (fifty percent) of the Company’s voting securities carrying
the right to vote in elections of persons to the Board, or such securities of
such surviving entity, outstanding immediately after the closing of such
transaction; (iv) the Continuing Directors cease for any reason to constitute a
majority of the Board; or (v) the Board adopts a resolution to the effect that,
in its judgment, as a consequence of any one or more transactions or events or
series of transactions or events, a Change in Control of the Company has
effectively occurred. Notwithstanding the foregoing, for purposes of this
Agreement, (A) any issuance by the Company of newly issued shares of its capital
stock in a private or public offering of securities for cash shall not be deemed
to be a Change of Control and (B) if a Change in Control constitutes a payment
event with respect to an award subject to Section 409A (as defined below), a
“Change in Control” shall not occur unless the transaction or event described in
subsection (i), (ii), (iii), (iv) or (v) above also constitutes a “change in
control event” within the meaning of Treasury Regulation Section 1.409A-3(i)(5)
to the extent required to comply with Section 409A.
“Person” means any human being, firm, corporation, partnership, or other entity.
“Person” also includes any human being, firm, corporation, partnership, or other
entity as defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act. The
term “Person” does not include the Company or any Related Entity, and the term
Person does not include any employee-benefit plan maintained by the Company or
any Related Entity, or any person or entity organized, appointed, or established
by the Company or any Related Entity for or pursuant to the terms of any such
employee-benefit plan, unless the Board determines that such an employee-benefit
plan or such person or entity is a “Person”.
“Related Entity” means any entity that is part of a controlled group of
corporations or is under common control with the Company within the meaning of
Sections 1563(a), 414(b) or 414(c) of the Internal Revenue Code of 1986, as
amended (the “Code”).


4



--------------------------------------------------------------------------------





(d)    Benefits.
(i)    Vacation. The Executive shall be entitled to four (4) weeks of paid
vacation per full calendar year, which shall accrue and be taken pursuant to
Company policies as in effect from time to time. The Executive shall not be
entitled to carry over any unused vacation time from year to year.
(ii)    Sick and Personal Days. The Executive shall be entitled to sick and
personal days in accordance with the policies of the Company as in effect from
time to time.
(iii)    Employee Benefits.
(A)    Participation in Employee Benefit Plans. Subject to the terms of any
applicable plans, policies or programs, the Executive and his spouse and
eligible dependents, if any, and their respective designated beneficiaries where
applicable, will be eligible for and entitled to participate in any Company
sponsored employee benefit plans, including but not limited to benefits such as
group health, dental, accident, disability insurance, group life insurance, and
a 401(k) plan, as such benefits may be offered from time to time, on a basis no
less favorable than that applicable to other similarly situated executives of
the Company.
(B)    Annual Physical. If the Executive desires an annual physical examination,
the Company shall provide, at its cost, a medical examination for the Executive
on an annual basis by a licensed physician in the Charlotte, North Carolina
metropolitan area selected by the Executive. The results of the examination and
any medical information or records regarding the examination will be provided by
the physician to the Executive, and not to the Company.
(C)    Directors and Officers Insurance. During the Term and for a period of 24
months thereafter, the Executive shall be entitled to director and officer
insurance coverage for his acts and omissions while an officer and director of
any member of the Company Group on a basis no less favorable to him than the
coverage provided to current officers and directors.
(iv)    Expenses, Office and Systems Support. The Executive shall be entitled to
reimbursement of all reasonable expenses, in accordance with the Company’s
policy as in effect from time to time and on a basis no less favorable than that
applicable to other similarly situated executives of the Company, including,
telephone, reasonable travel and reasonable entertainment expenses incurred by
the Executive in connection with the business of the Company, upon the
presentation by the Executive of appropriate documentation. The Executive shall
also be entitled to appropriate office space, systems support and other critical
services necessary for the performance of the Executive’s duties.
6.    Termination. The Executive’s employment hereunder may be terminated
without any breach of this Agreement only under the following circumstances:
(a)    Death. The Executive’s employment hereunder shall automatically terminate
upon his death.


5



--------------------------------------------------------------------------------





(b)    Disability. If, in the written opinion of a qualified physician
reasonably agreed to by the Company and the Executive, the Executive shall
become unable to perform his duties hereunder due to Disability, the Company may
terminate the Executive’s employment hereunder. As used in this Agreement, the
term “Disability” shall mean inability of the Executive, due to physical or
mental condition, to perform the essential functions of the Executive’s job,
after consideration of the availability of reasonable accommodations, for more
than 180 total calendar days during any period of 12 consecutive months.
(c)    For Cause. The Company may terminate the Executive’s employment hereunder
for Cause. For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon a determination by at least
a majority of the members of the Board (other than Executive) at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive of such meeting, the purpose thereof and the particulars of the
basis for such meeting and the Executive is given an opportunity, together with
counsel, to be heard before the Board) that Executive (i) has committed fraud or
misappropriated, stolen or embezzled funds or property from the Company or an
affiliate of the Company or secured or attempted to secure personally any profit
in connection with any transaction entered into on behalf of the Company or any
affiliate of the Company, (ii) has been convicted of, or entered a plea of
guilty or “nolo contendre” to, a felony which in the reasonable opinion of the
Board brings Executive into disrepute or is likely to cause material harm to the
Company’s (or any affiliate of the Company’s) business, financial condition or
prospects, (iii) has, notwithstanding not less than 30 days’ prior written
notice from the Board, failed to perform (other than by reason of illness or
temporary disability) his material duties hereunder and has failed to cure same
within such 30 days of the Executive’s receipt of said written notice, (iv) has
violated or breached any material law or regulation to the material detriment of
the Company or any affiliates of the Company or its business, or (v) has
breached any of his duties or obligations under this Agreement where such breach
causes or is reasonably likely to cause material harm to the Company. Any notice
of termination delivered by the Company to the Executive that purports to notify
the Executive of a termination for Cause, but where the Company has not
otherwise followed the procedures set forth in the definition of “Cause” above,
shall be deemed to constitute a notice of termination without Cause pursuant to
Section 6(d) hereof. Neither a notice from the Company to the Executive that a
meeting of the Board has been scheduled to determine whether grounds for a
termination for “Cause” exist, nor the holding of such a meeting, shall itself
be construed as a notice of termination for such purpose.
(d)    Without Cause. The Company may at any time terminate the Executive’s
employment hereunder without Cause.
(e)    Termination by the Executive.
(i)    The Executive may terminate his employment hereunder (A) for Good Reason,
or (B) at any time after the date hereof by giving the Company a Notice of
Termination at least thirty (30) days prior to the Date of Termination.
(ii)    For purposes of this Agreement, “Good Reason” shall mean (A) a failure
by the Company or its successors or assigns to comply with any material
provision of this Agreement (other than the Company’s payment obligations
referred to in clause (E) below), (B) the as


6



--------------------------------------------------------------------------------





signment to the Executive of any Material Duties inconsistent with the
Executive’s position with the Company or a substantial adverse alteration in the
nature or status of the Executive’s responsibilities, (C) a material reduction
in employee benefits other than a reduction generally applicable to similarly
situated executives of the Company, (D) without the consent of the Executive,
relocation of the Company’s principal place of business outside of the
Charlotte, North Carolina metropolitan area, (E) any failure by the Company to
timely pay the Executive Base Salary or any Incentive Bonus to which he is
entitled under a Bonus Plan or any failure of the Compensation Committee to
approve a Bonus Plan for any fiscal year commencing with the 2017 fiscal year in
accordance with the requirements of this Agreement, or (F) delivery by the
Company to the Executive of a Notice of Non-Renewal in accordance with the
requirements of Section 2(b) hereof; provided, however, that the Executive shall
only have the right to terminate his employment hereunder for Good Reason as a
result of such Notice of Non-Renewal by providing Notice of Termination to the
Company prior to the Expiration Date.
(iii)    Notwithstanding the provisions of Section 6(e)(ii) above or any other
provision of this Agreement to the contrary, any assertion by the Executive of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition described in Sections
6(e)(ii)(A)-(F) giving rise to the Executive’s termination of employment must
have arisen without his consent; (B) the Executive must provide written notice
to the Board of the existence of such condition(s) within thirty (30) days of
the initial existence of such condition(s); (C) the condition(s) specified in
such notice must remain uncorrected for thirty (30) days following the Board’s
receipt of such written notice; and (D) the date of the Executive’s termination
of employment must occur within sixty (60) days after the initial existence of
the condition(s) specified in such notice.
(f)    Any termination of the Executive’s employment by the Company or its
successors or assigns or by the Executive (other than termination pursuant to
subsection (a) or (b) of this Section 6) shall be communicated by written Notice
of Termination to the other party hereto in accordance with Section 12. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.
(g)    “Date of Termination” shall mean, (i) if the Executive’s employment
hereunder is terminated by his death, the date of his death, (ii) if the
Executive’s employment hereunder is terminated pursuant to Section 6(b) above,
the date as of which the physician’s written opinion is received by the Company,
(iii) if the Executive’s employment is terminated hereunder pursuant to Section
6(c) above, the date specified in the Notice of Termination, and (iv) if the
Executive’s employment hereunder is terminated for any other reason, the date
thirty (30) days following the date on which a Notice of Termination is given.
7.    Compensation Upon Termination, Death or During Disability.
(a)    Death. If the Executive’s employment is terminated by his death, the
Company shall within ten (10) days following the date of the Executive’s death,
pay to the Executive’s designated beneficiary(ies) an amount equal to the
Executive’s annualized Base Salary


7



--------------------------------------------------------------------------------





for the year in which the termination took place, and an amount equal to the
Executive’s target Incentive Bonus for the year in which the termination took
place, together with any other amounts to which the Executive is entitled
pursuant to death benefit plans, programs and policies. In addition, all stock
options, restricted stock awards and any other equity awards granted by the
Company to the Executive shall become fully vested, unrestricted and exercisable
as of the Date of Termination. If the Executive participated in a group health
plan sponsored by a member of the Company Group as of the Date of Termination
then, for 18 months after the Date of Termination, the Company shall continue to
make participation in such group health plan available, pursuant to the terms of
the plan and applicable law, for the Executive’s surviving spouse or other
dependents covered under such plan as of the Date of Termination.
(b)    Disability. During any period that the Executive fails to perform his
duties hereunder as a result of his incapacity due to a physical or mental
condition (“disability period”), the Executive shall continue to receive his
full Base Salary at the rate then in effect for such disability period (and
shall not be eligible for payments under the disability plans, programs and
policies maintained by the Company or in connection with employment by the
Company (“Disability Plans”)) until his employment is terminated pursuant to
Section 6(b) hereof, and following such termination, the Executive shall be
entitled to all amounts to which the Executive is entitled pursuant to the
Disability Plans. The Executive’s rights under any long-term Disability Plan
shall be determined in accordance with the provisions of such plan. In addition,
upon the Executive’s termination in accordance with Section 6(b) above, all
stock options, restricted stock grants awards and any other equity awards
granted by the Company to the Executive shall become fully vested, unrestricted
and exercisable as of the Date of Termination. Subject to Section 7(d)(iv)
below, in the case of a termination of the Executive’s employment in accordance
with Section 6(b) above, the Company shall pay the full cost for the Executive
to participate in the group health plans in which the Executive was enrolled
immediately prior to the Date of Termination for a period of eighteen (18)
months, provided that the Executive’s continued participation is possible under
the general terms and provisions of such plans. In the event that the
Executive’s participation in any such plan or program is barred, the Company
shall arrange to provide the Executive with benefits substantially similar to
those which the Executive would otherwise have been entitled to receive under
such plan from which his continued participation is barred.
(c)    Cause or other than Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive for other than Good
Reason, the Company shall pay the Executive his full Base Salary through the
Date of Termination at the rate in effect at the time Notice of Termination is
given and reimburse the Executive for all reasonable and customary expenses
incurred by the Executive in performing services hereunder prior to the Date of
Termination in accordance with Section 6(d), and the Company shall have no
further obligations to the Executive under this Agreement.
(d)    Termination by the Company without Cause (other than for death or
Disability) or Termination by the Executive for Good Reason. If the Company or
its successors or assigns shall terminate the Executive’s employment other than
for death, Disability pursuant to Section 6(b) or Cause, or the Executive shall
terminate his employment for Good Reason, then:


8



--------------------------------------------------------------------------------





(i)    the Company shall pay the Executive any earned and accrued but unpaid
installment of Base Salary through the Date of Termination at the rate in effect
at the time Notice of Termination is given and all other unpaid and pro rata
amounts to which the Executive is entitled as of the Date of Termination under
any compensation plan or program of the Company, and all accrued but unused
vacation time, such payments to be made in a lump sum on or before the tenth day
following the Date of Termination or earlier if so required by applicable law;
(ii)    subject to Section 7(d)(iv) below, in lieu of any further salary
payments to the Executive for periods subsequent to the Date of Termination, the
Company shall pay as liquidated damages to the Executive an amount equal to the
product of (x) one (1) and (y) the sum of the Executive’s Base Salary in effect
at the Date of Termination and the average annual Incentive Bonus earned by the
Executive during the two most recently completed fiscal years prior to the year
in which the Change of Control or termination event occurs; such payment to be
made in a lump sum on or before the sixtieth (60th) following the Date of
Termination. In addition, all stock options, restricted stock awards and any
other equity awards granted by the Company to the Executive shall become fully
vested, unrestricted and exercisable as of the Date of Termination; provided,
however, that with respect to any such equity awards that were granted subject
to a performance requirement (other than continued service by the Executive)
that has not been satisfied and certified by the Board (or a committee thereof)
as of the Date of Termination, then such equity awards shall become vested based
on actual performance upon the expiration of the applicable performance period;
(iii)    Subject to Section 7(d)(iv) below, in the case of a termination of the
Executive’s employment by the Company without Cause, or by the Executive for
Good Reason, the Company shall pay the full cost for the Executive to
participate in the group health plans in which the Executive was enrolled
immediately prior to the Date of Termination for a period of eighteen (18)
months, provided that the Executive’s continued participation is possible under
the general terms and provisions of such plans. In the event that the
Executive’s participation in any such plan or program is barred, the Company
shall arrange to provide the Executive with benefits substantially similar to
those which the Executive would otherwise have been entitled to receive under
such plan from which his continued participation is barred; and
(iv)    The obligations of the Company to make any payments to Executive
required under Section 7(d)(ii) and Section 7(d)(iii) hereof shall be
conditioned on the timely execution and delivery by the Executive of a general
release of claims in form and substance reasonably satisfactory to the Company,
which release shall release each member of the Company Group and each of their
respective affiliates and each of the foregoing entities’ respective affiliates,
shareholders, members, partners, officers, managers, directors, fiduciaries,
employees, representatives, agents and benefit plans (and fiduciaries of such
plans) from any and all claims, including any and all causes of action arising
out of the Executive’s employment with the Company and any other member of the
Company Group or the termination of such employment, but excluding all claims to
severance payments the Executive may have under this Section 7.


9



--------------------------------------------------------------------------------





8.    Covenants of the Executive.
(a)    General Covenants of the Executive. The Executive acknowledges that
(i) the principal business of the Company and the other members of the Company
Group is investing in residential and commercial mortgage-backed securities and
other related assets, including multi-family housing-related assets (such
business, and any and all other businesses that after the date hereof, and from
time to time during the Term, become material with respect to the Company
Group’s then-overall business, herein being collectively referred to as the
“Business”); (ii) the Company knows of a limited number of persons who have
developed the Business; (iii) the Business is, in part, national in scope and is
conducted by the Company Group throughout the Restricted Area; (iv) the
Executive’s work for the Company and other members of the Company Group will
give the Executive access to the confidential affairs and proprietary
information of the Company Group and to trade secrets of the Company Group;
(v) the covenants and agreements of the Executive contained in this Section 8
are essential to the business and goodwill of the Company Group; and (vi) the
Company would not have entered into this Agreement but for the covenants and
agreements set forth in this Section 8.
(b)    Covenant Against Competition. The covenant against competition described
in this Section 8(b) shall apply during the Term and continue for a period (such
period, the “Restricted Period”) of: (i) 24 months following the Date of
Termination, if the Date of Termination occurs prior to the second anniversary
of the Effective Date; or (ii) one (1) year following the Date of Termination if
the Date of Termination occurs on or after the date that is the second
anniversary of the Effective Date. During the Restricted Period, the Executive
covenants that he shall not, directly or indirectly, own, manage, control or
participate in the ownership, management, or control of, or be employed or
engaged by or otherwise affiliated or associated as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, director
or in any other individual or representative capacity, engage or participate in
any Competing Business (as defined below) in the Restricted Area (as defined
below); provided, however, that, notwithstanding the foregoing, (i) the
Executive may own or participate in the ownership of any entity that he owned or
managed or participated in the ownership or management of prior to the Effective
Date so long as such ownership, management or participation has been disclosed
to the Company in writing; and (ii) the Executive may invest in securities of
any entity, solely for investment purposes and without participating in the
business thereof, if (A) such securities are traded on any national securities
exchange or the National Association of Securities Dealers, Inc. Automated
Quotation System or equivalent non-U.S. securities exchange, (B) the Executive
is not a controlling person of, or a member of a group which controls, such
entity and (C) the Executive does not, directly or indirectly, own one percent
(1%) or more of any class of securities of such entity. As used herein,
“Competing Business” means any real estate investment trust or other investment
vehicle whose business strategy is focused on investing in and managing
residential mortgage-backed securities and other mortgage-related assets in any
geographic region in which the Company or another member of the Company Group
engages in the Business. As used herein, the “Restricted Area” means the states
of North Carolina, South Carolina, Virginia, Kentucky, Georgia, Alabama,
Tennessee, Florida, West Virginia, New York, Washington D.C. and any other
county in which the Company Group engages in the Business as of the Date of
Termination or has material plans to do so.


10



--------------------------------------------------------------------------------





(c)    All documents (including electronically stored information), memoranda,
notes, lists, records, property and any other tangible product and materials
(and all copies thereof) made, produced or compiled by the Executive or made
available to the Executive during the Term concerning the Business of any member
of the Company Group shall be the Company Group’s property and shall be
delivered to the Company at any time on request. Notwithstanding the above, the
Executive’s personal contacts shall not be the Company’s property. The Executive
shall hold in a fiduciary capacity for the benefit of the Company Group all
secret or confidential information, knowledge or data relating to any member of
the Company Group, and each member of the Company Group’s respective businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company or any other member of the Company Group and which
shall not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company for any reason, the
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than an authorized representative
of the Company Group or the Company’s designee. The agreement made in this
Section 8(c) shall be in addition to, and not in limitation or derogation of,
any obligations otherwise imposed by law or by separate agreement upon the
Executive in respect of confidential information of the Company Group.
(d)    During the Term and for a period of one (1) year following the Date of
Termination, the Executive shall not, without the Company’s prior written
consent, directly or indirectly, (i) knowingly solicit or knowingly encourage to
leave the employment or other service of any member of the Company Group, any
employee employed by a member of the Company Group at the time of the
termination thereof or knowingly hire (on behalf of the Executive or any other
person or entity) any employee employed by any member of the Company Group at
the time of the termination who has left the employment or other service of the
Company Group (or any predecessor of a member of the Company Group) within one
(1) year of the termination of such employee’s or independent contractor’s
employment or other service with the Company Group; or (ii) whether for the
Executive’s own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with any
member of the Company Group’s, relationship with, or endeavor to entice away
from any member of the Company Group, any person who during the Executive’s
employment with the Company Group is or was a customer or client of any member
of the Company Group (or any predecessor of a member of the Company Group).
Notwithstanding the above, nothing shall prevent the Executive from soliciting
loans, investment capital, or the provision of management services from third
parties engaged in the Business if the activities of the Executive facilitated
thereby do not otherwise adversely interfere with the operations of the Business
by any member of the Company Group.
(e)    The Executive acknowledges and agrees that any breach by him of any of
the provisions of Sections 8(b), 8(c) or 8(d) (the “Restrictive Covenants”)
would result in irreparable injury and damage for which money damages would not
provide an adequate remedy. Therefore, if the Executive breaches, or threatens
to commit a breach of, any of the Restrictive Covenants, each member of the
Company Group shall have the right and remedy to have the Restrictive Covenants
specifically enforced (without posting bond and without the need to prove


11



--------------------------------------------------------------------------------





damages) by any court having equity jurisdiction, including, without limitation,
the right to an entry against the Executive of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants. This right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the members of the Company Group
under law or in equity (including, without limitation, the recovery of damages).
The existence of any claim or cause of action by the Executive, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the Restrictive Covenants. The Company also has the right to
cease making the payments provided pursuant to Sections 7(d)(ii) and 7(d)(iii)
in the event of a material breach of any of the Restrictive Covenants that, if
capable of cure and not willful, is not cured within thirty (30) days after
receipt of notice thereof from the Company.
9.    Successors; Binding Agreement. This Agreement shall be binding upon and
inure to the benefit of successors and permitted assigns of the parties. This
Agreement may not be assigned, nor may performance of any duty hereunder be
delegated, by either party without the prior written consent of the other;
provided, however, the Company may assign this Agreement to any other member of
the Company Group and to any successor to its business, including in connection
with any subsequent merger, consolidation, sale of all or substantially all of
the assets or stock of the Company or similar transaction involving the Company
or a successor corporation.
10.    Parachute Payments. If the Executive is a “disqualified individual” (as
defined in Section 280G(c) of the Code) and the payments and benefits to be
provided to the Executive pursuant to this Agreement, together with any other
payments and benefits the Executive has the right to receive from the Company or
any Related Entity, would constitute a “parachute payment” as defined in Section
280G of the Code, then the payments and benefits provided for in this Agreement
shall be deemed to be “Payments” within the meaning of Section 14.04 of the
Stock Incentive Plan as in effect on the Effective Date (the “Parachute Payment
Cutback Provisions”) and such payments and benefits shall be reduced in
accordance with, and to the extent required by, the Parachute Payment Cutback
Provisions.
11.    Continued Performance. Provisions of this Agreement shall survive any
termination of Executive’s employment hereunder if so provided herein or if
necessary or desirable fully to accomplish the purposes of such provisions,
including the obligations of the Executive under the terms and conditions of
Sections 8 and 9. Any obligation of the Company to make payments to or on behalf
of the Executive under Section 7 is expressly conditioned upon the Executive’s
continued performance of the Executive’s obligations under Sections 8 and 9 for
the time periods stated in Sections 8 and 9. The Executive recognizes that,
except to the extent, if any, provided in Section 7, the Executive will earn no
compensation from the Company after the Date of Termination.
12.    Notices. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:


12



--------------------------------------------------------------------------------





If to the Executive:
Kevin Donlon
4830 Drakestone Court
Charlotte, NC 28226
If to the Company:
New York Mortgage Trust, Inc.
275 Madison Avenue Suite 3200
New York, New York 10016
Attention: Compensation Committee
with a copy to:
Vinson & Elkins LLP
2200 Pennsylvania Avenue NW
Suite 500 West
Washington, DC 20037
Attention: Christopher Green
or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
13.    Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer of the Company as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York without regard to its conflicts of law
principles.
(a)    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
(b)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall deemed to be in an original but all of which together will
constitute one and the same instrument.


13



--------------------------------------------------------------------------------





(c)    Disputes.
(i)    Subject to Section 13(c)(ii), any dispute, controversy or claim arising
out of or relating to this Agreement or the Executive’s employment with any
member of the Company Group will be finally settled by arbitration in New York,
New York before, and in accordance with the then-existing American Arbitration
Association (“AAA”) Employment Arbitration Rules. The arbitration award shall be
final and binding on both parties. Any arbitration conducted under this Section
13(c) shall be heard by a single arbitrator (the “Arbitrator”) selected in
accordance with the then-applicable rules of the AAA. The Arbitrator shall
expeditiously hear and decide all matters concerning the dispute. Except as
expressly provided to the contrary in this Agreement, the Arbitrator shall have
the power to (A) gather such materials, information, testimony and evidence as
the Arbitrator deems relevant to the dispute before him or her (and each party
will provide such materials, information, testimony and evidence requested by
the Arbitrator), and (B) grant injunctive relief and enforce specific
performance. The decision of the Arbitrator shall be reasoned, rendered in
writing, be final and binding upon the disputing parties and the parties agree
that judgment upon the award may be entered by any court of competent
jurisdiction.
(ii)    Notwithstanding Section 13(c)(i) above, the Company (and any member of
the Company Group) may make an application for, and obtain, judicial emergency
or temporary injunctive relief to enforce any of the Restrictive Covenants;
provided, however, that the remainder of any such dispute (beyond the
application for emergency or temporary injunctive relief) shall be subject to
arbitration under this Section 13(c).
(iii)    By entering into this Agreement and entering into the arbitration
provisions of this Section 13(c), THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE
THAT THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A
JURY TRIAL.
(iv)    Nothing in this Section 13(c) shall prohibit a party to this Agreement
from (i) instituting litigation to enforce any arbitration award, or (ii)
joining the other party to this Agreement in a litigation initiated by a person
or entity that is not a party to this Agreement.
(d)    Prevailing Party Legal Expenses. In the event of a dispute arising under
or relating to this Agreement, the prevailing party in the arbitration
proceeding set forth in this Section 13(c) (and the prevailing party in any
judicial proceeding set forth in Section 13(c)(ii)) shall be entitled to recover
his or its reasonable expenses, costs and attorneys’ fees from the
non-prevailing party.
(e)    Indemnification. The Company shall indemnify and hold Executive harmless
to the maximum extent permitted by the laws of the State of Maryland (and the
law of any other appropriate jurisdiction after any reincorporation of the
Company) against judgments, fines, amounts paid in settlement and reasonable
expenses, including attorneys’ fees incurred by the Executive, in connection
with the defense of, or as a result of any action or proceeding (or any appeal
from any action or proceeding) in which the Executive is made or is threatened
to be made a party by reason of the fact that he is or was an officer or trustee
of any member of the Company Group, regardless of whether such action or
proceeding is one brought by or in the right of a member


14



--------------------------------------------------------------------------------





of the Company Group to procure a judgment in its favor (or other than by or in
the right of any member of the Company Group); provided, however, that this
indemnification provision shall not apply to any action or proceeding relating
to a dispute between any member of the Company Group and the Executive.
(f)    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, with respect to the
subject matter hereof.
(g)    Severability. If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement (or portion thereof) is invalid
or unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.
(h)    Withholdings; Deductions. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by the Executive.
(i)    Title and Headings; Construction. Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof. Unless the context requires otherwise,
all references herein to an agreement, instrument or other document shall be
deemed to refer to such agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof. All references to “dollars” or “$” in this Agreement
refer to United States dollars. The words “herein”, “hereof”, “hereunder” and
other compounds of the word “here” shall refer to the entire Agreement,
including all Exhibits attached hereto, and not to any particular provision
hereof. Wherever the context so requires, the masculine gender includes the
feminine or neuter, and the singular number includes the plural and conversely.
The use herein of the word “including” following any general statement, term or
matter shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation”, “but not limited to”, or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each of the parties hereto and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of the parties hereto.


15



--------------------------------------------------------------------------------





14.    Section 409A.
(a)    Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Code and the applicable Treasury regulations and administrative guidance issued
thereunder (collectively, “Section 409A”) or an exemption therefrom and shall be
construed and administered in accordance with such intent. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of the Executive’s employment shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A.
(b)    To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
the Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period in which the arrangement is in
effect.
(c)    Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if the Executive’s receipt of such payment or
benefit is not delayed until the earlier of (i) the date of Employee’s death or
(ii) the date that is six (6) months after the Termination Date (such date, the
“Section 409A Payment Date”), then such payment or benefit shall not be provided
to the Executive (or the Executive’s estate, if applicable) until the Section
409A Payment Date. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement are
exempt from, or compliant with, Section 409A and in no event shall the Company
or any of its affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A.
15.    Provisions Regarding Effective Date. As indicated in Section 1, this
Agreement is effective as of the Effective Date and, accordingly, in connection
therewith and notwithstanding any other provision of this Agreement, the parties
agree that this Agreement shall be null and void and of no force or effect if
(a) the Executive ceases to be employed by the Company or any affiliate of the
Company at any time prior to the Effective Date and/or (b) the Effective Date
does not occur on or prior to the Outside Date (as defined in the Purchase
Agreement).


16



--------------------------------------------------------------------------------





16.    Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of the
Executive’s obligations under Sections 8 and 13(c) and shall be entitled to
enforce such obligations as if a party hereto.
[Signatures on next page]














































17



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
New York Mortgage Trust, Inc.




By:     /s/ Steven R. Mumma    
Name:    Steven R. Mumma
Title:    Chairman and CEO






KEVIN DONLON




/s/ Kevin Donlon         
Signature




18

